Citation Nr: 1427829	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-14 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for hypertension.  

2.  Entitlement to an increased initial rating for degenerative disc disease (DDD) of the lumbar spine, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, a compensable rating for hypertension was denied.  In June 2010, service connection was granted for DDD of the lumbar spine, and a 20 percent rating was awarded, effective January 2009.  The Veteran disagreed with the ratings provided, and the current appeal ensued.  

The Veteran testified at a videoconference hearing in September 2012.  A transcript of that hearing is of record and associated with the claims folder.  

The issue of entitlement to service connection for erectile dysfunction, secondary to service-connected hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issue of entitlement to an initial increased rating for DDD of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

The evidence of record does not show that the Veteran's hypertension has been manifested by diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2010.  The letter fully addressed the notice elements. The letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also informed of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) . 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2013). 

The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  No other evidence was identified in connection with this claim. 

The Veteran underwent VA examinations in June 2009 and June 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were thorough, and conclusions presented well-reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examinations were adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) . 

The Veteran was offered a Board hearing in connection with this claim and he testified at a videoconference Board hearing in September 2012.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, compliance was made with the duties set forth in 38 C.F.R. 3.103(c)(2)  and the Board can adjudicate the claim based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  Where  there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55   (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a May 2009 rating decision, service connection was established for hypertension for which a noncompensable evaluation was assigned, effective from January 2009.  The noncompensable rating has been in effect since that date.  A March 2010 rating decision denied an increased rating and the Veteran appealed this decision.  The Veteran claims that he warrants a compensable rating based on the requirement to take medication to control his blood pressure, and because of headaches, nausea, and some dizziness he has in connection with his hypertension.  

A 10 percent evaluation is assigned for hypertensive vascular disease (hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.  

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

There is no evidence of record that the Veteran's diastolic pressure is predominantly 100 or more, or, that his systolic pressure is predominantly 160 or more.  At a VA examination in June 2009, the Veteran's blood pressure was 140/84, 139/82, and 141/82.  At a VA examination in June 2011, the Veteran's blood pressure was 155/92, and 152/95.  VA and private treatment records also do not show diastolic pressure is predominantly 100 or more, or, that his systolic pressure is predominantly 160 or more. 

It appears from the evidence of record that the Veteran has for many years controlled his hypertension with continuous medication.  However, to be afforded a minimum rating under Diagnostic Code 7101, the Veteran's hypertension must require continuous medication for control and have a history of diastolic pressure predominantly 100 or more.  There is no evidence of record that the Veteran has a history of diastolic pressure of 100 mm. or greater and the Veteran has not suggested that such evidence is available.  Rather, he merely argued at his September 2012 videoconference hearing that he takes two different kinds of blood pressure medication and that he has periodic headaches, nausea, and blurred vision as a result of his hypertension.  He also maintains that he warrants a compensable rating for his hypertension because it affects the quality of his life.  However, the Veteran's argument is an equitable argument, not a legal one.  It is important to emphasize that the Board may only grant entitlement to VA benefits as authorized by law, and it does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress"); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  

Thus, as there is no evidence of hypertension with diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more and a requirement of continuous medication for control, a compensable rating is not warranted for any period on appeal.   

With respect to consideration of an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's hypertension.  Higher ratings are provided for greater symptomatology.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Additionally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his hypertension renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A compensable rating for hypertension is denied.  


REMAND

The Veteran claims that his DDD of the lumbar spine is more severe than the current evaluation reflects.  During the Veteran's September 2012 videoconference hearing, he stated that his DDD of the lumbar spine had worsened since his last VA examination.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his DDD of the lumbar spine, VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify all medical treatment, VA and non-VA, received for hypertension since June 2011.  The records of any such identified treatment should be obtained and associated with the claims file.  

2.  Following completion of the above, schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected DDD of the lumbar spine.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.   

All indicated studies should be performed, to include range of motion studies and x-ray examination, and the examiner should review the results of any studies prior to completing the report.  The examiner should address the effects of the Veteran's service-connected DDD of the lumbar spine on his  employability.  

3.  After completion of the above actions, the claim for an increased rating for DDD of the lumbar spine should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


